         Case 1:87-cr-00419-DC Document 265
                                        264 Filed 03/08/21
                                                  03/03/21 Page 1 of 2




               D: +1 212-224-2609
                vhou@cgsh.com



                                                     March 3, 2021

The Honorable Denny Chin
United States Circuit Judge
Daniel Patrick Moynihan United States Courthouse                  MEMO ENDORSED
500 Pearl St.
New York, NY 10007-1312


              Re: USA v. Torres-Nunez, 1:87-cr-00419-DC (S.D.N.Y.)

Dear Judge Chin:

              Your Honor appointed me under the Criminal Justice Act to represent defendant
Persio Torres-Nunez in the above-referenced matter in connection with filing a Motion for
Compassionate Release (the “Motion”). The original due date for filing supportive papers was
February 10. We requested, and Your Honor granted, additional time to file until March 5. See
Order, ECF No. 263 (Feb. 19, 2021).

                Since the date of my appointment, we have contacted Mr. Torres-Nunez at his
facility, been in contact with his family and have requested records, including health and
disciplinary records from his facility from the government, and have begun to work on drafting a
motion for relief. We have been in contact with Assistant United States Attorney Sarah Kushner
who has kindly offered her assistance in securing those health records and has today received
them from the Great Plains Correctional Institute, which is not a Bureau of Prisons facility.
Because those records are essential for completing our application for relief for Mr. Torres-
Nunez and we have not had sufficient opportunity to conduct an adequate review prior to March
5, we respectfully request an extension of time of two weeks, until March 17, 2021.

              I have conferred with Ms. Kushner and she has consented to this extension
request. The parties further agree that the Government file opposition on or before March 31,
2021. Any reply brief would be filed on or before April 14, 2021.

              Thank you for your consideration of this request.
        Case 1:87-cr-00419-DC Document 265
                                       264 Filed 03/08/21
                                                 03/03/21 Page 2 of 2




                                             Respectfully,




                                             Victor L. Hou


cc: All Counsel of Record (VIA ECF)

                           Application granted.
                           SO ORDERED.
                           s/Denny Chin, U.S.C.J.
                           Sitting by Designation
                           3-8-2021




                                         2
